Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribobert et al. (WO2016/020680) in view of Stecker et al. (US013/0056364).
 	Re claim 1, Ribobert et al. teach a method of automatic dishwashing of dishware comprising washing the dishware with the bleaching species which does not contain an enzyme and subsequently washing the dishware with an enzyme (abstract). 
 Re claims 1 and 12, Ribobert et al. teach the invention substantially as claimed with the exception of electrolytically generating the bleaching species at a temperature of no higher than 40C, preferably not higher than 25C.  Stecker et al. teach a method of bleaching kitchenware which comprise bleaches and/or bleach activators. Paragraph 19 teaches that bleach activators are generated by electrolysis.  Paragraphs 59-61 teach that the electrolysis can take place during the dishwashing cycle at temperatures of up to 40C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ribobert et al. to include electrolytically generating the bleaching species at temperatures up to 40C, as taught by Stecker et al., as an equivalent means to produce bleach for purposes of performing the same function of bleaching kitchenware in a dishwasher.  Re claim 6, refer to page 11, line 28. 
Claims 2-4, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribobert et al. (WO2016/020680) in view of Stecker et al. (US013/0056364) and further in view of Price et al. (US2003/80213503).

Response to Arguments
The rejections of the claims, as being anticipated and unpatentable over Price are withdrawn in view of the newly amended claims.  Therefore, all arguments are deemed moot. 
Re Stecker, applicant argues that the examiner is picking and choosing temperature conditions from the broad range taught by the reference.  Applicant’s arguments are unpersuasive, as applicant’s claimed temperature falls within the claimed range, as taught by Stecker. Applicant further argues that Stecker teaches a preferred embodiment of 60C for improved soil removal.  Applicant’s arguments are unpersuasive as the reference must be relied upon for all that it teaches and Stecker teaches applicant’s claimed temperature range. Additionally, applicant’s arguments directed to stain removal is unpersuasive as it’s not commensurate in scope with the instantly claimed invention. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc